In a proceeding under article 78 of the Civil Practice Act, petitioner appeals from an order of the Supreme Court,, Nassau County, dated March 12, 1959, denying his motion to direct the respondents, constituting the Town Board of the Town of North Hempstead, to hold a public hearing on his application for a permit to store inflammable materials, to be used in connection with a proposed gasoline service station, on petitioner’s premises. Order affirmed, with costs. No opinion. Nolan, P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.